Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 7, 10, 16, 19, and 25 are amended.

Claims 1 – 27 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding the Abstract of the Disclosure:
[[to]]To implement low-latency register error correction a register may be read as part of an instruction when that instruction is the currently executing instruction in a processor. A correctable error in data produced from reading the register can be detected. In response to detecting the correctable error, the currently executing instruction in the processor can be changed into a register update instruction that is executed to overwrite the data in the register with corrected data. Then, the original (e.g., unchanged) instruction can be rescheduled.

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments.

The rejection of claims 1 – 9, 16, and 25, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 06/17/2022, with respect to the rejection of amended claims 1 – 27, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 27, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 27 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes an apparatus, a method, and a non-transitory machine-readable medium.

The claimed invention, regarding claim 1 as representative, recites features such as: a register that is read as part of an instruction when the instruction is a currently executing instruction in the apparatus.

The prior art of record (Grohoski et al., U.S. Patent 7,370,243 (herein Grohoski), Kimura et al., U.S. Publication 2017/0024268 (herein Kimura), and Haswell et al. U.S. Publication 2004/0268202 (herein Haswell), as examples of such prior art) do not teach the same. 

Grohoski teaches: A method and mechanism for error recovery in a processor. A multithreaded processor is configured to utilize software for hardware detected machine errors. Rather than correcting and clearing the detected errors, hardware is configured to report the errors precisely. Both program-related exceptions and hardware errors are detected and, without being corrected by the hardware, flow down the pipeline to a trap unit where they are prioritized and handled via software. The processor assigns each instruction a thread ID and error information as it follows the pipeline. The trap unit records the error by using the thread ID of the instruction and the pipelined error information in order to determine which ESR receives the information and what to store in the ESR. A trap handling routine is then initiated to facilitate error recovery.

Kimura teaches: An arithmetic processing device includes: a first register configured to hold data to be used to execute an instruction; a second register configured to hold a portion of the data held in the first register; a computing circuit configured to execute computation using the data held in the second register; a first error detector configured to detect whether or not an error is included in the data to be transferred by the first register to the second register; a controller configured to interrupt the execution of the instruction if the first error detector detects the error in the data; and an error corrector configured to correct the error in the data held in the first register if the first error detector detects the error in the data.

Haswell teaches: A method of detecting error during transfer of instructions from a data memory to a computer processor. At the time of the commencement of transmission of the instructions, the raw data signal is checked for an error detection code indicating data corruption. If the error detection code indicates no data corruption, the transmission of the instruction to the computer processor is completed. However, if data corruption is indicated, the raw data signal is substituted with a predetermined reserved signal or instruction and transmitted to the computer processor. An attempt is made to correct the corrupted data in the raw data signal and, if it is corrected, the corrected data signal is subsequently retrieved and the corrected data signal is processed by the computer processor. The corrupted raw data signal in the data memory may be replaced with the corrected data signal.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111